UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 26, 2011 Concurrent Computer Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-13150 04-2735766 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4375 River Green Parkway, Suite 100, Duluth, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(678) 258-4000 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On October 26, 2011, we held our Annual Meeting of Stockholders. Proxies for the meeting were solicited pursuant to Regulation14A under the Securities Exchange Act of 1934. There were 9,210,000 shares of common stock entitled to be voted.7,986,484 shares were voted.The following matters were submitted to a vote of our shareholders. Votes regarding the election of five directors to serve until the next Annual Meeting of Stockholders in 2012 were as follows: Name % Votes For For Abstained Broker Non-Vote Charles Blackmon % Larry L. Enterline % C. Shelton James % Dan Mondor % Steve G. Nussrallah % Votes on a proposal to ratify the appointment of Deloitte & Touche LLP as our independent registered public accountants for the year ending June 30, 2012 were as follows: % Votes For For Against Abstained Broker Non-Vote % - Votes regarding the adoption of the Concurrent Computer Corporation 2011 Stock Incentive Plan were as follows: % Votes For For Against Abstained Broker Non-Vote % SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONCURRENT COMPUTER CORPORATION (Registrant) Dated:October 28, 2011 By: /s/Emory O. Berry Emory O. Berry Chief Financial Officer
